Citation Nr: 1446072	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 with National Guard service from August 1976 to August 1997 and a verified period of ACDUTRA from October 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A July 1998 rating decision denied a claim for entitlement to service connection for a right knee disability.  The Veteran appealed and a September 1999 Board decision continued the denial.  A September 2004 rating decision denied the claim to reopen the previously denied claim finding that there was no new and material evidence.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  A final September 2004 rating decision denied a claim to reopen a previously denied claim for entitlement to service connection for a right knee disability, finding that there was no new and material evidence sufficient to reopen the claim.

2.  The evidence associated with the claims file subsequent to the September 2004 rating decision denying service connection for a right knee disability is not cumulative and relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.

3.  The Veteran does not have a heart disability or a right knee disability that is etiologically related to his active duty service.
CONCLUSIONS OF LAW

1.  The September 2004 rating decision that last denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a heart disability and right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for a right knee disability in June 2009.

At the time of the last final September 2004 denial, evidence of record included service treatment records, VA treatment records and private treatment records.

Since the September 2004 denial, evidence added includes the Veteran's statements, additional VA treatment records and testimony from a DRO hearing.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a right knee disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim for a right knee disability may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  
 
Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2002); see also Smith, supra, 24 Vet. App. at 48.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Right Knee Disability

In his claim for service connection for a right knee disability, the Veteran asserted that he injured his knee when he fell into a foxhole during Desert Storm.

A review of the Veteran's records shows that he did not serve in Desert Storm.  The Board will presume that the Veteran was referring to his period of active duty from December 1990 to May 1991.

A review of the service treatment records shows no treatment for or complaints of knee pain during this period of active duty service.  In his April 1991 and May 1992 report of medical history, the Veteran checked "yes" in response to the question of whether he had a "trick" or locked knee.  However, the Veteran elaborated that his left knee sometimes pops, providing evidence against his current claim as he noted no problem with the other knee.  His May 1991 separation examination specifically noted that his lower extremities were evaluated as clinically normal and that he had full range of motion and good strength.

In this regard, the Veteran's own statements provide evidence against this claim of high probative weight. 

The first notation of a knee problem was in a February 1996 report of medical history in which the Veteran reported that he had a "ligament problem" in his right knee.  In May 1997 the Veteran had surgery on his right knee.  A March 1998 VA examination noted a diagnosis of mild degenerative arthritis of the right knee.

While acknowledging that the Veteran is competent to report symptoms, such as knee pain, the Veteran is not competent to testify with regard to the nature and etiology of any knee disability from many years ago.  The diagnosis of a knee disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Veteran alleges that he injured his knee between 1990 and 1991.  The first indication of a knee disability is in February 1996, approximately 5 years after separation from active duty service and the Veteran did not file a claim for a right knee disability until February 1998.

The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no diagnosis of a knee disability or complaints of knee pain in service, and no connection between the Veteran's later diagnosed knee disability and his active duty service.

The Board notes that service connection may be warranted for an injury or disease that was incurred or aggravated in the line of duty during a period of ACDUTRA, or an injury incurred in or aggravated in the line of duty during a period of INACDUTRA.

The first mention of a knee disability and the Veteran's right knee surgery occurred while he was serving in the National Guard.  However, the Veteran has not alleged that his initial knee injury took place during a period of ACDUTRA or INACDUTRA.  As discussed above, he alleges that his knee injury took place during a period of active duty service, not during, for example, a weekend training.  Further, he has not alleged that his ACDUTRA or INACDUTRA service have aggravated his right knee disability.

Accordingly, service connection for a right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Heart Disability

The Veteran alleges that he has a heart disability manifested by two heart attacks.  In his April 2009 claim he reported that his doctor told him he had a heart attack in 1988 after reviewing his EKGs.  According to the Veteran, the disability warrants service connection because he served on ACDUTRA during 1988.

Preliminarily, the Board notes that the VA was unable to verify whether the Veteran had a period of ACDUTRA during 1988.  A formal finding on the unavailability of military records and service medical records has been added to the claims file.

Regulations specify that active duty includes "any period of inactive duty training which the individual was disabled from an acute myocardial infarction, cardiac arrest, or a cerebrovascular accident which occurred during such period of inactive duty training."  38 C.F.R. § 17.31 (2013).

The Board has considered a remand to attempt again to obtain medical records and service personnel records from 1988.  However, the Board finds that even if the Veteran had a period of ACDUTRA or INACDUTRA during 1988, the Veteran is not entitled to service connection for a heart disability. 

A review of the treatment records shows that an August 1989 report of medical history shows an abnormal EKG with possible acute myocardial infarction.  The Veteran had no history of angina or myocardial infarction.  In the Veteran's subsequent April 1991 separation examination his heart was evaluated as clinically normal and he did not report any issues with his heart, or previous heart attacks.

Simply put, the evidence suggests that the Veteran was not "disabled" from an acute myocardial infarction.  The best medical evidence of record indicates that the Veteran was not aware of any such event until an abnormal EKG, which took place after the fact.  

Even if the Veteran did have some sort of heart attack during such a period, and it is very unclear as to how the Veteran or any medical profession could indicate that the Veteran suffered from a "silent heart attack" during a particular weekend of training in the reserves or during his two week training that year in 1988 (over 25 years ago), the Veteran would have to show that there is a current disability linked to that heart attack that was incurred in or aggravated in the line of duty injury, which is simply not indicated in this record. 

Further, while the Veteran filed a claim in 1998 for a right knee disability, he did not file a claim until 2009 for a heart disability, approximately 18 years after his separation from active duty service.  Clearly, the Veteran knew how to file a claim with VA, and filed such a claim in 1998, but not for the disability he now contends he has had for decades.  The Board finds that the Veteran's own actions are highly probative evidence against his claim. 

The Veteran had another heart attack in 2009 and he has a current diagnosis of coronary artery disease (CAD).  However, there is no indication from the record that either of these events are connected with any in-service event or injury or any form of service.

The Board understands the Veteran's concerns and notes that while the Veteran may be competent to testify with regard to symptoms such as chest pain, he is simply not competent to testify with regard to the nature and etiology of a heart disability, particularly a "silent heart attack".  As noted above, the diagnosis of a heart disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).    

Accordingly, service connection for a heart disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in May 2009 and June 2009 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements.  

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for a right knee disability or a heart disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of a current diagnosis of a right knee disability and a heart disability, the Veteran did not provide evidence of either disability within a year after separation from active duty service, or any link between an alleged current diagnosis and his active duty service, or a period of ACDUTRA or INACDUTRA.  Further, the evidence that does exist, in the form of some of the Veteran's own statements, provide evidence against these claims that are of high probative value.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has a current right knee or heart disability that is associated with his active duty service, ACDUTRA or INACDUTRA.  Several standards of McLendon are not met in this case.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.

Service connection for a right knee disability is denied.

Service connection for a heart disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


